DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the oil content is “ less than or equal to about 15 grams/ounce”.  However, it is not clear what this weight measurement is based on (e.g., total fat content or total weight of composition). 
Claim 1 also recites the amount of acetone insoluble and phosphatidylcholine.  However, it is not clear what the phosphatidylcholine percentages are based on (e.g.,  is the amount of phosphatidylcholine based on the total amount of lecithin or is the amount of phosphatidylcholine based on the amount of acetones insolubles). 
Claims 2-19 are rejected as they are dependent on or rely on claim 1  as an independent claim and incorporate all of the recitations of claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10, 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 5,340,598 (HAY) in view of  United States Patent Application Publication No. 2004/0161520 (MAYNES). 
Claim 1 recites a food product comprising:
a) a solid comestible component, wherein said solid comestible component has an oil content less than or equal to about 15 grams/ounce; and 
b) a fat-emulsifier component topically applied to the solid comestible component, 
wherein the fat-emulsifier component comprises: an edible fat component; and
a lecithin component with an acetone insolubles (AI) percentage in the range of from about 20 to about 90 and a phosphatidylcholine (PC) percentage of from about 20 to about 90, wherein said lecithin component is dispersed or solubilized in the edible fat component.
HAY teaches a food product in the form of a cracker comprising 0 to 16 percent by weigh of shortening or a fat/oil (col. 11, lines 5-15).   Thus, crackers containing a shortening content of zero would have less than 15 grams/ounce of fat. 
The cracker can also be coated with an oil (col. 11, lines 13-15). The oil contains lecithin (col. 15, lines 1-5). The coating helps provide the desired texture of the food product (col. 14, lines 35-40). 
HAY is silent as to the parameters of the lecithin. 
MAYNES teaches acetone solubles on the lecithin of 68 or more (abstract). The residual material may contain phospholipid content of up to 75 wt. %, which may include a phosphatidyl-choline (PC) content of 24.5 wt.% [0038]. The lecithin provides a desirable flavor. 
It would have been obvious to one skilled in the art to use lecithin in the coating of HAYS, as MAYNES teaches that the lecithin provides a desirable flavor. 


Claim 2 recites that the solid comestible component comprises a solid starch component, a solid fiber component, a solid carbohydrate component, a solid protein component, or a combination thereof.
HAY teaches a food product in the form of a cracker comprising 0 to 16 percent by weigh of shortening or a fat/oil (col. 11, lines 5-15).   The cracker can contain carbohydrate in the form of flour (col. 6, lines 45-55). 


Claim 3 recites that the solid comestible component comprises potato, sweet potato, yam, corn, waxy corn, oats, wheat, sorghum, rice, millet, amaranth, kamut, rye, barley, waxy rice, kidney beans, pinto beans, lentils, chickpeas, tapioca, yucca, taro, beet, carrot, arrowroot, cassava, parsnip, Jerusalem artichoke, triticale, buckwheat, quinoa, banana, plantain, apple, strawberry, masa, rutabaga, turnip, jicama, garlic, onion, shallot, kale, spinach, kohlrabi, soybean, pepper, pea, or a combination thereof.
HAY teaches the use of wheat flour (col. 6, lines 45-50). 

Claim 4 recites that the solid comestible component comprises at least one chip, slice, flake, crisp, pellet, stick, cluster, cracker, cake, bar, dough, composite, puff, extrudate, cereal, solid matrix, extruded solid matrix, or combination thereof.
HAY teaches a food product in the form of a cracker comprising 0 to 16 percent by weigh of shortening or a fat/oil (col. 11, lines 5-15).   

Claim 10 recites that the edible fat component comprises a vegetable oil, animal oil, animal fat, sucrose polyester, or combination thereof.
At col. 15, lines 35-40, HAY teaches the fat component is vegetable oil such as coconut oil. 


Claim 13 recites that the lecithin component with an AI percentage in the range of from about 20 to about 90 and a PC percentage of from about 20 to about 90 comprises soybean lecithin, sunflower lecithin, canola lecithin, rapeseed lecithin, cottonseed lecithin, corn lecithin, flaxseed lecithin, hempseed lecithin, palm lecithin, egg lecithin, de-oiled 5 lecithin, hydrophobically-modified lecithin, or a combination thereof.
HAYS is silent as to the lecithin component. 
In [0029], MAYNES teaches that the lecithin is soy lecithin. MAYNES teaches acetone solubles on the lecithin of 68 or more (abstract). The residual material may contain phospholipid content of up to 75 wt. %, which may include a phosphatidyl-choline (PC) content of 24.5 wt.% [0038]. The lecithin provides a desirable flavor. 
It would have been obvious to one skilled in the art to use lecithin in the coating of HAYS, as MAYNES teaches that the lecithin provides a desirable flavor. 




Claim 5 recites that the solid comestible component has an oil content less than or equal to about 7 grams/ounce. 

Claim 6 recite the solid comestible component has an oil content less than or equal to about 5 grams/ounce.

	Claim 7 recites that the solid comestible component has an oil content less than or equal to about 3 grams/ounce.

	Claim 8 recites that the solid comestible component has an oil content less than or equal to about 1 grams/ounce.

Claim 9 recites that the solid comestible component has an oil content less than or equal to about 0.5 grams/ounce.

Claim 14 recites that the food product has an oil content less than or equal to about 15.5 grams/ounce.

Claim 15 recites that the food product has an oil content less than or equal to about 7.5 grams/ounce.

	Claim 16 recites that the food product has an oil content less than or equal to about 5.5 grams/ounce.

Claim 17 recites that the food product has an oil content less than or equal to about 3.5 grams/ounce.

Claim 18 recites that the food product has an oil content less than or equal to about 1.5 grams/ounce.

Claim 19 recites that the food product has an oil content less than or equal to about 1 grams/ounce.
As to claims 5-9 and 14-19, HAY teaches a food product in the form of a cracker comprising 0 to 16 percent by weigh of shortening or a fat/oil (col. 11, lines 5-15).   Thus, crackers containing a shortening content of zero would have less than 15 grams/ounce of fat. 

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAY and MAYNES as applied to claim 1-10 and 13-19 above, and further in view of United States Patent No. 5,391,383 (SULLIVAN).
Claim 11 recites that the vegetable oil comprises sunflower oil, mid oleic sunflower oil, high oleic sunflower oil, canola oil, soybean oil, palm kernel oil, coconut oil, corn oil, cottonseed oil, palm oil, palm olein, safflower oil, high oleic safflower oil, palm stearin, rapeseed oil, or a combination thereof.
Claim 12 recites that  the vegetable oil comprises high oleic sunflower oil.
The references above are silent as to using high oleic sunflower oil. 
However, SULLIVAN teaches that sunflower oil can be used to coat cracker products with high amounts of oleic acid (see col. 4, lines 50-60 and Example 2 specifically using high oleic acid). SULLIVAN teaches that it would be desirable to affix seasonings to sprayed food products without the use of multiple processing steps, additional binder ingredients, or specialized equipment. It would also be desirable to provide non-greasy sprayed snack products that could be touched without soiling the hands or stored in paper or cardboard without soiling the container, yet provide good eating quality (col. 2, lines 25-32). 
Thus, it would have been obvious to one skilled in the art to incorporate high oleic sunflower oil in the references above, as it is desirable to provide non-greasy sprayed snack products that could be touched without soiling the hands or stored in paper or cardboard without soiling the container, yet provide good eating quality

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791